Citation Nr: 0942961	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-31 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for cervical spine 
condition.

Entitlement to service connection for lumbar spine condition.

(The certified issue on appeal pertaining to the Veteran's 
priority level for VA treatment purposes is addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978.  

The case came before the Board of Veteran's Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Pittsburgh, 
Pennsylvania.  However, during the course of the August 2009 
hearing before the undersigned Veterans Law Judge (VLJ) with 
respect to that issue, the Veteran expressed disagreement 
with the denial of service connection for lumbar and cervical 
spine conditions rendered in an April 2009 rating decision by 
the VA Regional Office (RO) in Pittsburgh, Pennsylvania.  
While the Board does not have jurisdiction over the merits of 
the lumbar and cervical spine claims at this time, case law 
from the Court of Appeals for Veterans Claims (Court) 
dictates that the Board remand issues for which a notice of 
disagreement has been filed but no statement of the case has 
been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, this remand is issued for the sole purpose of 
permitting the RO to act on the Veteran's notice of 
disagreement, and is not to be construed as reflecting the 
Board's acceptance of jurisdiction over the merits of the 
claims.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of 
a timely filed notice of disagreement and, following issuance 
of a statement of the case, a timely filed substantive 
appeal.)

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2009 rating action, the RO, in pertinent part, 
denied service connection for cervical and lumbar spine 
disabilities.  At the subsequent videoconference hearing 
conducted before the undersigned VLJ in August 2009, the 
Veteran expressed his belief that he injured his cervical and 
lumbar spine during active duty and that these in-service 
injuries have resulted in current neck, and low back, 
disabilities.  He indicated that he disagreed with the RO's 
denial of these claims.  The Board construes this testimony 
as an expression of disagreement with the RO's April 2009 
denial of service connection for cervical and lumbar spine 
disabilities.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that the transcription of a hearing testimony 
satisfied the requirement that a notice of disagreement be in 
writing).  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement as to a particular issue, and no SOC 
is furnished, the Board should remand, rather than refer, the 
claim for the issuance of an SOC.  After the RO has issued 
the SOC, the claim should be returned to the Board only if 
the veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his 
representative an SOC (in accordance with 
38 C.F.R. § 19.29) on the issues of 
entitlement to service connection for 
cervical and lumbar spine disabilities.  
The Veteran and his representative are 
hereby reminded that, to vest the Board 
with jurisdiction of these service 
connection claims, he must file a timely 
substantive appeal.  38 C.F.R. § 20.202 
(2009).  If and only if the Veteran 
submits a timely substantive appeal should 
this case be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


